               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                         WESTERN DIVISION
 _______________________________________________________________

PAMELA L. JINES,                               )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )          No. 18-1234-TMP
NANCY A. BERRYHILL,                            )
ACTING COMMISSIONER OF SOCIAL                  )
SECURITY,                                      )
                                               )
       Defendant.                              )
                                               )

    ______________________________________________________________

              ORDER AFFIRMING THE COMMISSIONER’S DECISION
    ______________________________________________________________

       Before the court is plaintiff Pamela L. Jines’s appeal from

a    final   decision       of     the   Commissioner             of     Social    Security

(“Commissioner”) denying her application for supplemental security

income under Title XVI of the Social Security Act (“the Act”), 42

U.S.C. §§ 1381-1385. The parties have consented to the jurisdiction

of the United States magistrate judge under 28 U.S.C. § 636(c).

For the reasons below, the decision is affirmed.

                              I.    FINDINGS OF FACT

       On December 16, 2015, Jines applied for supplemental security

income    under     Title   XVI    of    the       Act.    (R.    177.)    Jines     alleged

disability     beginning      on    October        9,     2015,    due    to   depression,

“specific phobia,” “dysthymic disorder,” and “diagnosis deferred

on    Axis   II.”   (R.     198;   202.)       Jines’s      application        was    denied
initially     and   upon   reconsideration    by   the   Social    Security

Administration (“SSA”). (R. 110; 120.) At Jines’s request, a

hearing was held before an Administrative Law Judge (“ALJ”) on

December 12, 2017.      (R. 32.)

        After considering the record and the testimony given at the

hearing, the ALJ used the five-step analysis to conclude that Jines

was not disabled from the date the application was filed through

the date of her decision. (R. 16.)           At the first step, the ALJ

found that Jines had not “engaged in substantial gainful activity

since November 6, 2015, the alleged onset date.” 1            (R. 17.)   At

the second step, the ALJ concluded that Jines suffers from the

following    severe    impairments:    post-traumatic    stress   disorder,

major     depressive    disorder,     recurrent    moderate    unspecified

agoraphobia, anxiety disorder, and obesity. (R. 18.) At the third

step, the ALJ concluded that Jines’s impairments do not meet or

medically equal, either alone or in the aggregate, one of the

impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.

(R. 18.) The ALJ had to then determine whether Jines retained the

residual functional capacity (“RFC”) to perform past relevant work

or could adjust to other work.        The ALJ found that:

      [Jines] has the residual functional capacity to perform

1In fact, Jines alleged disability beginning on October 9, 2015.
(R. 202.)

                                      -2-
     a full range of work at all exertion levels but with the
     following nonexertional limitations: She can never climb
     ladders, ropes or scaffolds. She cannot work with or
     near dangerous and moving type of equipment or
     machinery, moving mechanical parts and unprotected
     heights. She must avoid concentrated exposure to extreme
     cold and extreme heat. She can understand, remember and
     apply simple and routine instructions and tasks. She can
     interact frequently with supervisors, and with co-
     workers, and occasionally with the general public. She
     can maintain concentration, persistence and pace for two
     hours at a time over an eight-hour workday. She can adapt
     to infrequent changes in a work setting.

(R. 20-21.) The ALJ then found at step four that Jines had no past

relevant work. (R. 25.) However, at step five the ALJ found that,

considering Jines’s age, education, work experience, and RFC,

there are jobs that exist in significant numbers in the national

economy that Jines can perform. (R. 25.) Accordingly, on April 2,

2018,   the   ALJ   issued   a   decision   denying   Jines’s   request   for

benefits after finding that Jines was not under a disability

because she retained the RFC to adjust to work that exists in

significant numbers in the national economy. (R. 27.) On September

27, 2018, the SSA’s Appeals Council denied Jines’s request for

review. (R. 1.) The ALJ’s decision then became the final decision

of the Commissioner. (R. 1.)

     On November 21, 2018, Jines filed the instant action. Jines

has two arguments: (1) the ALJ improperly evaluated her statements

about the severity and nature of her symptoms and (2) the ALJ



                                     -3-
misweighed the medical opinion evidence.

                          II.   CONCLUSIONS OF LAW

A.   Standard of Review

     Under 42 U.S.C. § 405(g), a claimant may obtain judicial

review of any final decision made by the Commissioner after a

hearing to which he or she was a party. “The court shall have power

to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the

cause for a rehearing.” 42 U.S.C. § 405(g). Judicial review of the

Commissioner’s decision is limited to whether there is substantial

evidence to support the decision and whether the Commissioner used

the proper legal criteria in making the decision. Id.; Cardew v.

Comm'r of Soc. Sec., 896 F.3d 742, 745 (6th Cir. 2018); Cole v.

Astrue, 661 F.3d 931, 937 (6th Cir. 2011); Rogers v. Comm’r of

Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). Substantial evidence

is more than a scintilla of evidence but less than a preponderance,

and is “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Kirk v. Sec’y of Health &

Human Servs., 667 F.2d 524, 535 (6th Cir. 1981) (quoting Richardson

v. Perales, 402 U.S. 389, 401 (1971)).




                                  -4-
     In   determining    whether    substantial     evidence          exists,   the

reviewing court must examine the evidence in the record as a whole

and “must ‘take into account whatever in the record fairly detracts

from its weight.’” Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir.

1990) (quoting Garner v. Heckler, 745 F.2d 383, 388 (6th Cir.

1984)).   If   substantial    evidence      is    found        to     support   the

Commissioner’s    decision,   however,      the   court    must       affirm    that

decision and “may not even inquire whether the record could support

a decision the other way.”         Barker v. Shalala, 40 F.3d 789, 794

(6th Cir. 1994) (quoting Smith v. Sec’y of Health & Human Servs.,

893 F.2d 106, 108 (6th Cir. 1989)). Similarly, the court may not

try the case de novo, resolve conflicts in the evidence, or decide

questions of credibility.     Ulman v. Comm’r of Soc. Sec., 693 F.3d

709, 713 (6th Cir. 2012) (citing Bass v. McMahon, 499 F.3d 506,

509 (6th Cir. 2007)). Rather, the Commissioner, not the court, is

charged with the duty to weigh the evidence, to make credibility

determinations,    and   to   resolve       material      conflicts        in   the

testimony. Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th

Cir. 1997); Crum v. Sullivan, 921 F.2d 642, 644 (6th Cir. 1990).

B.   The Five-Step Analysis

     The Act defines disability as the “inability to engage in any

substantial    gainful    activity     by    reason       of        any   medically



                                     -5-
determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 42 U.S.C. §

423(d)(1). Additionally, section 423(d)(2) of the Act states that:

      An individual shall be determined to be under a
      disability only if his physical or mental impairment or
      impairments are of such severity that he is not only
      unable to do his previous work but cannot, considering
      his age, education, and work experience, engage in any
      other kind of substantial gainful work which exists in
      the national economy, regardless of whether such work
      exists in the immediate area in which he lives, or
      whether a specific job vacancy exists for him, or whether
      he would be hired if he applied for work. For purposes
      of the preceding sentence (with respect to any
      individual), “work which exists in the national economy”
      means work which exists in significant numbers either in
      the region where such individual lives or in several
      regions of the country.

Under   the   Act,   the   claimant    bears      the   ultimate   burden   of

establishing an entitlement to benefits. Oliver v. Comm’r of Soc.

Sec., 415 F. App’x 681, 682 (6th Cir. 2011). The initial burden is

on the claimant to prove she has a disability as defined by the

Act. Siebert v. Comm’r of Soc. Sec., 105 F. App’x 744, 746 (6th

Cir. 2004) (citing Walters, 127 F.3d at 529); see also Born v.

Sec’y of Health & Human Servs., 923 F.2d 1168, 1173 (6th Cir.

1990). If the claimant is able to do so, the burden then shifts to

the   Commissioner   to    demonstrate      the   existence   of   available

employment    compatible     with     the    claimant’s     disability      and



                                      -6-
background. Born, 923 F.2d at 1173; see also Griffith v. Comm’r of

Soc. Sec., 582 F. App’x 555, 559 (6th Cir. 2014).

     Entitlement to social security benefits is determined by a

five-step sequential analysis set forth in the Social Security

Regulations. See 20 C.F.R. §§ 404.1520 & 416.920. First, the

claimant must not be engaged in substantial gainful activity. See

20 C.F.R. §§ 404.1520(b) & 416.920(b). Second, a finding must be

made that the claimant suffers from a severe impairment. 20 C.F.R.

§§ 404.1520(a)(4)(ii) & 416.920(a)(5)(ii). In the third step, the

ALJ determines whether the impairment meets or equals the severity

criteria set forth in the Listing of Impairments contained in the

Social   Security   Regulations.   See   20   C.F.R.   §§   404.1520(d),

404.1525, 404.1526. If the impairment satisfies the criteria for

a listed impairment, the claimant is considered to be disabled.

On the other hand, if the claimant’s impairment does not meet or

equal a listed impairment, the ALJ must undertake the fourth step

in the analysis and determine whether the claimant has the RFC to

return   to   any    past   relevant     work.   See   20    C.F.R.   §§

404.1520(a)(4)(iv) &   404.1520(e). If the ALJ determines that the

claimant can return to past relevant work, then a finding of not

disabled must be entered. Id. But if the ALJ finds the claimant

unable to perform past relevant work, then at the fifth step the



                                   -7-
ALJ must determine whether the claimant can perform other work

existing in significant numbers in the national economy. See 20

C.F.R. §§ 404.1520(a)(4)(v), 404.1520(g)(1), 416.960(c)(1)-(2).

Further review is not necessary if it is determined that an

individual    is   not   disabled   at     any   point   in   this    sequential

analysis. 20 C.F.R. § 404.1520(a)(4).

C.   Whether the ALJ Improperly Evaluated Jines’s Statements About
     the Severity and Nature of Jines’s Symptoms

     Jines’s first argument is that the ALJ improperly evaluated

her testimony at the hearing about the nature and severity of her

symptoms. Jines has three contentions in support of this argument.

The first is that the ALJ improperly analyzed her credibility,

which Jines argues is forbidden by SSR 16-3P, 2016 WL 1119029. The

second is that the ALJ focused on issues that are irrelevant to

Jines’s RFC in discounting her symptom severity. The third is that

the ALJ’s finding that Jines’s statements about the nature and

severity of her symptoms were not supported by the objective

medical evidence was based on a mistaken interpretation of Jines’s

medical history.

     ALJs are required to consider a claimant’s testimony about

the nature and severity of the claimant’s symptoms. 20 C.F.R. §

416.929(a).   In   considering      such   testimony,     the   ALJ    evaluates

whether a claimant’s alleged symptoms can “reasonably be accepted

                                     -8-
as    consistent   with    the   objective          medical    evidence     and    other

evidence.” Id. If this is the case, the ALJ then evaluates whether

the    “intensity,       persistence,         and    limiting       effects       of   [a

claimant’s] symptoms. . . can reasonably be accepted as consistent

with the objective medical evidence and other evidence.” 20 C.F.R.

§ 416.929(c).

       Historically, this analysis was referred to as a credibility

analysis.    SSR   96-7P,      1996    WL    374186.       However,   following        the

recommendation of the Administrative Conference of the United

States, in SSR 16-3P, the SSA instructed ALJs to no longer call

this analysis a credibility analysis. SSR 16-3P, 2016 WL 1119029.

The    SSA   did   so    for   two    reasons:       (1)    because   the     language

“credibility”      led    some    ALJs       to     inquire    into   impermissible

considerations in conducting their analysis of claimant testimony,

like a claimant’s general propensity for truthfulness, and (2)

because the use of the term “credibility” in framing the evaluation

of symptom severity led some claimants to believe an adverse

determination of credibility was an accusation of untruthfulness,

undermining the perceived fairness of the disability determination

process.     Administrative          Conference       of      the   United    States,

Evaluating Subjective Symptoms in Disability Claims, 53 (2015),

https://www.acus.gov/publication/evaluating-subjective-symptoms-



                                            -9-
disability-claims. This instruction did not, however, change the

underlying law requiring ALJs to evaluate alleged symptom severity

in light of the evidence in the record. See Patterson v. Colvin,

No. 13-CV-1040-JDB-TMP, 2016 WL 7670058, at *8 (W.D. Tenn. Dec.

16, 2016), report and recommendation adopted, No. 13-1040, 2017 WL

95462 (W.D. Tenn. Jan. 10, 2017).

      Jines understands SSR 16-3P differently. Jines asserts, or at

least   appears   to    assert,     that   SSR    16-3P   prohibits    ALJs   from

evaluating whether a claimant’s alleged symptom severity could be

reasonably     accepted   as   consistent        with   the   objective   medical

evidence. This is a mistaken understanding of the relevant law.

      Jines’s next contention in support of her argument against

the ALJ’s evaluation of her symptom severity is that the ALJ

focused on issues irrelevant to her RFC. Jines says the ALJ focused

on   whether   her     statements    about   “pets,       crocheting   projects,

religious attendance, or writing checks for bills” were accurate

rather than evaluating the severity of her symptoms based on the

evidence. (ECF No. 21.)

      Jines’s contention here is incorrect. Each of the specific

activities the ALJ discussed was relevant to evaluating Jines’s

symptom severity. An example: Jines alleged that her agoraphobia

made it extremely difficult for her to leave her home. (R. 44-56.)



                                      -10-
If supported by the relevant evidence, this symptom of agoraphobia

would tend to support Jines’s claim of total disability because it

would significantly limit her RFC. To substantiate this, Jines

claimed in her testimony that she had not gone to church in years.

(55-56.) If consistent with the relevant evidence, this statement

would tend to substantiate the claim that Jines could not easily

leave her house. But Jines’s treatment notes show that Jines

regularly visited a Christian community center. (R. 21-22.) This

tends   to   show   that   the    severity   of   the   symptoms   of    Jines’s

agoraphobia    is   less   than    what   Jines   alleged.   That,      in   turn,

suggests Jines’s RFC is not as limited as she alleged, which

undermines her claim of total disability.

     The other activities the ALJ focused on in evaluating Jines’s

symptom severity are relevant through similar lines of reasoning.

Again and again, Jines’s claims of symptom severity did not match

up with the objective evidence. (R. 20-25.) The ALJ did not err in

discounting Jines’s claimed symptom severity as a consequence.

     Jines’s final contention is that the ALJ misconstrued the

objective medical evidence when the ALJ found that evidence was

inconsistent with Jines’s claimed symptom severity. Jines claims

that the ALJ went through Jines’s more than a decade of treatment

notes and cherry-picked unfavorable evidence. The examples of



                                      -11-
activities inconsistent with Jines’s claimed symptom severity,

Jines argues, are not representative of Jines’s RFC during the

relevant period. Finally, Jines asserts the ALJ erred in concluding

that the type of treatment she received was not consistent with

her claimed symptom severity.

     Jines mischaracterizes the ALJ’s analysis. The ALJ did not

cite evidence from more than a decade of treatment notes; the ALJ

cited evidence from the treatment notes created during the relevant

time period and the months closely preceding it. (R. 21-22.) As

the ALJ explained, those treatment notes showed many examples of

Jines engaging in activities that were not consistent with her

claimed limitations. (R. 21-22.) Likewise, despite claiming to

have very severe mental health symptoms, Jines never received

inpatient   treatment   for   those    symptoms,   and   her   treating

therapists said her symptoms were manageable with medication. (R.

23.) An ALJ’s decision about whether the objective evidence is

consistent with alleged symptom severity is reviewed under the

substantial evidence standard. Amir v. Comm'r of Soc. Sec., 705 F.

App'x 443, 450 (6th Cir. 2017). That standard is clearly met here.

D.   Whether the ALJ Misweighed the Medical Opinion Evidence

     Jines next argues that the ALJ misweighed the medical opinion

evidence. Jines asserts the ALJ gave too much weight to Dr. Larry



                                -12-
Palmer, an examining physician, and too little weight to Dr.

Richard Spring, another examining physician.

     In formulating an RFC finding, “the ALJ evaluates all relevant

medical and other evidence and considers what weight to assign to

treating,      consultative,     and   examining    physicians’      opinions.”

Eslinger v. Comm’r of Soc. Sec., 476 F. App’x 618, 621 (6th Cir.

2012) (citing 20 C.F.R. § 404.1545(a)(3)); see also Ealy v. Comm’r

of Soc. Sec., 594 F.3d 504, 514 (6th Cir. 2010). “An opinion from

a treating physician is ‘accorded the most deference by the SSA’

because   of    the   ‘ongoing    treatment     relationship’     between   the

patient and the opining physician. A nontreating source, who

physically examines the patient ‘but does not have, or did not

have an ongoing treatment relationship with’ the patient, falls

next along the continuum. A nonexamining source, who provides an

opinion based solely on review of the patient's existing medical

records, is afforded the least deference.” Norris v. Comm’r of

Soc. Sec., 461 F. App’x 433, 439 (6th Cir. 2012) (quoting Smith v.

Comm'r of Soc. Sec., 482 F.3d 873, 875 (6th Cir. 2007)) (internal

citations omitted). “ALJs must evaluate every medical opinion

[they]    receive     by   considering        several   enumerated     factors,

including the nature and length of the doctor's relationship with

the claimant and whether the opinion is supported by medical



                                       -13-
evidence and consistent with the rest of the record.” Stacey v.

Comm’r of Soc. Sec., 451 F. App’x 517, 519 (6th Cir. 2011). When

an ALJ’s decision rejects the opinion of a medical expert who is

not a treating physician, the decision “must say enough to allow

the appellate court to trace the path of [the ALJ’s] reasoning.”

Id. (internal citation and quotation omitted).

     1.   Whether the ALJ Gave Proper Weight to Dr. Larry Palmer’s
          Opinion

     The ALJ gave great weight to Dr. Palmer’s opinion that Jines

had only moderate limitations from her severe impairments. (R.

24.) The ALJ gave two reasons for doing so: (1) that Dr. Palmer’s

opinion was “based on a thorough examination of the claimant” and

(2) that Dr. Palmer’s opinion was supported by the evidence in the

record as a whole. (R. 24.) Jines complains that the ALJ did not

explain why the ALJ believed Dr. Palmer’s opinion was “based on a

thorough examination of the claimant.” (ECF No. 21.) Jines also

complains that the ALJ did not explain why the ALJ believed Dr.

Palmer’s opinion was supported by the record as a whole.

     In explaining the weight given to a non-treating source, the

ALJ only needs to say enough to allow a reviewing court to trace

the ALJ’s reasoning. Stacey, 451 F. App’x at 519. That standard is

met here. The phrase “thorough examination of the claimant” is

self-explanatory. Furthermore, throughout the opinion, the ALJ


                              -14-
exhaustively described how the available evidence showed that

Jines’s impairments only moderately affected her RFC. The ALJ was

not obliged to repeat herself in explaining the weight given to

Dr. Palmer’s opinion. See Hernandez v. Comm'r of Soc. Sec., 644 F.

App'x 468, 474 (6th Cir. 2016).

     2.   Whether the ALJ    Gave   Proper   Weight   to   Dr.   Richard
          Spring’s Opinion

     The ALJ gave little weight to Dr. Spring’s opinion that Jines

had a variety of marked and extreme limitations from her severe

impairments. The ALJ did so for two reasons: (1) because Dr.

Spring’s opinion was based in part on Jines’s subjective complaints

and (2) because Dr. Spring’s opinion was inconsistent with the

record as a whole. (R. 24-25.) In explaining why Dr. Spring’s

opinion was inconsistent with the record as a whole, the ALJ

identified four specific places where the record was inconsistent

with Dr. Spring’s conclusions. First, Dr. Spring concluded that

Jines was unable to drive, while evidence elsewhere in the record

showed Jines could drive but did not do so because of anxiety. (R.

24-25.) Second, Dr. Spring concluded that Jines would have great

difficulty using public transportation, while in February 2016

Jines represented to the SSA that public transportation was her

primary means of travel. (R. 24-25.) Third, Dr. Spring concluded

Jines had severe recurring depression, while Jines’s longstanding

                               -15-
treating therapists and Dr. Palmer diagnosed here with moderate

depression. (R. 24-25.) Fourth and finally, Dr. Spring claimed

Jines suffered from nightmares associated with her PTSD, which is

not reflected in her treatment notes. (R. 24-25.)

     Jines    says   that   the    ALJ    should   not   have    discounted    Dr.

Spring’s opinion as being based in part on Jines’s subjective

complaints because Dr. Palmer’s opinion was also based in part on

Jines’s subjective complaints. Jines also claims that there is no

contradiction between the record and Dr. Spring’s conclusions.

     Turning to Jines’s first contention, Jines appears to have

given statements at odds with the objective evidence to both

physicians.    (R.   23-25.)      Even    assuming   the   ALJ    erred   in   not

discounting Dr. Palmer’s opinion correspondingly, this does not

help Jines. Jines bore the burden of proof before the SSA to

produce evidence demonstrating her disability status. Crum v.

Comm'r of Soc. Sec., 660 F. App'x 449, 454 (6th Cir. 2016). If

Jines’s subjective complaints of symptom severity were unreliable

enough to taint all of the medical opinion evidence, then Jines

failed to meet her burden.

     That leaves Jines’s second contention. Importantly, Jines

does not dispute the most significant contradiction between Dr.

Spring’s opinion and the evidence in the record: that Jines’s



                                         -16-
longstanding treating therapists and Dr. Palmer diagnosed her with

moderate depression, while Dr. Spring found Jines had severe and

recurring depression. (R. 24-25.) Elsewhere in the opinion, the

ALJ laid out exhaustive evidence supporting the contention that

Jines mental impairments only created moderate limitations on her

RFC. Given this, even if Jines is right on all the specific

examples, the ALJ’s decision is still supported by substantial

evidence.

                            III.     CONCLUSION

     For    the   reasons   above,    the   Commissioner’s   decision   is

affirmed.

     IT IS SO ORDERED.

                                        s/ Tu M. Pham
                                        TU M. PHAM
                                        United States Magistrate Judge

                                        September 24, 2019
                                        Date




                                     -17-
